Citation Nr: 0602436	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  04-41 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Determination of proper initial rating in excess of 10 
percent for post-traumatic stress disorder (PTSD) effective 
prior to February 9, 2004.

2.  Determination of proper initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) effective 
as of February 9, 2004.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran currently resides 
within the jurisdiction of the RO in San Juan, Puerto Rico.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in April 2005.


FINDINGS OF FACT

1.  Prior to February 9, 2004, the service-connected PTSD is 
shown to more nearly approximate a disability characterized 
by occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  

2.  As of February 9, 2004, the service-connected PTSD is 
shown to more nearly approximates  a disability characterized 
by occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased initial 
evaluation of 30 percent for the service-connected PTSD, 
prior to February 9, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2005); Fenderson 
v. West, 12 Vet. App. 119 (1999).  

2.  The criteria for the assignment of an increased initial 
evaluation of 50 percent for the service-connected PTSD, as 
of February 9, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2005); Fenderson v. West, 
12 Vet. App. 119 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via the October 2001 and February 2004 
RO letters, the October 2002 and April 2004 rating decisions, 
and the July 2003 and November 2004 statements of the case 
(SOC) and supplemental statement of the case (SSOC), 
respectively.  In addition, the October 2001 and February 
2004 RO letters provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claims on appeal or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim.  By the RO letters issued in October 2001 and February 
2004, the October 2002 and April 2004 rating decisions, and 
the July 2003 and November 2004 SOC and SSOC, VA satisfied 
the fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the appellant's claim discussed 
herein would not be prejudicial error to the appellant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in the October 2001 RO letter, the veteran 
was given notice of the VCAA requirements, which was prior to 
the initial October 2002 unfavorable AOJ decision that is the 
basis of this appeal.

In this respect, the October 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claim.  In addition, the reasons and bases of the July 2003 
and November 2004 SOC and SSOC specifically explained to the 
appellant what the evidence must show in order to establish 
increased ratings for his service-connected disability.  
Furthermore, is unclear from the record whether the appellant 
was explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter, the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The AOJ's February 2004 
letter informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the July 
2003 and November 2004 SOC and SSOC contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 
 
II.  Law and Regulations

In an October 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 10 percent rating under Diagnostic Code 
9411, effective on March 16, 2001.  

In an April 2004 rating decision, the RO increased the 
veteran's evaluation for his service-connected PTSD to 30 
percent disabling, effective February 9, 2004.

The veteran contends that his PTSD is much more severely 
disabling than reflected by the current 30 percent rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service-connected disability 
and a case in which the veteran expresses dissatisfaction 
with the assignment of an initial disability evaluation where 
the disability in question has just been granted service 
connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is currently evaluated as 30 percent under 
Diagnostic Code 9411, effective February 9, 2004.

Under this Diagnostic Code, a 10 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment due to mild or transient symptoms which decreased 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  38 C.F.R. § 4.30, 
Diagnostic Code 9411 (2005).  

A 30 percent evaluation is warranted when the veteran 
exhibits occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.  

A 50 percent evaluation is warranted for PTSD when the 
disability causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  See id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See id.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.

III.  Initial rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) effective prior to February 
9, 2004.

VA treatment records dating from September 2000 indicate that 
the veteran reported depression and nightmares concerning his 
combat experiences in Korea.  The diagnosis was rule out 
major depression, rule out PTSD.  A GAF of 50 was assigned.

An October 2000 VA psychiatry note indicates that the veteran 
was examined.  He reported depressive symptoms with passive 
suicidal ideation.  The examiner noted that the veteran met 
the DSM-IV criteria for PTSD related to trauma from Korean 
War combat.  There was no psychosis, and no history of mania 
or hypomania.  It was noted that the veteran witnessed the 
death of colleagues, and had survivor's guilt.  It was noted 
that the veteran had been married for 36 years, and was 
retired.  On examination, the veteran was casually dressed.  
He had a sad face, and his affect was restricted.  There were 
no involuntary movements.  His speech was fluent, with normal 
rate and tone.  He was alert and fully oriented.  There was 
no suicidal plan.  He was able to register and recall without 
error.  He was able to abstract, and had fair insight and 
judgment.  The impression was major depressive disorder, 
severe, without psychosis, PTSD.  A GAF of 45 was assigned.  

VA treatment records from October 2001 through February 2001 
indicate that the veteran reported restlessness, intrusive 
thoughts about his war experience, survivor's guilt, 
insomnia, hypervigilance, tearfulness, depression, 
hopelessness, and decreased energy.  The veteran spoke in 
great length about his war experience, and was very tearful.  
The veteran also reported having frequent nightmares.  
Treatment records indicate that the veteran was attended a 
PTSD support group.

A February 2001 letter from a geriatric psychiatrist at the 
Bronx VAMC indicates that the veteran suffered from PTSD and 
depression.  The physician stated that, in his medical 
opinion, it was as likely as not that his PTSD was related to 
his military service.

A March 2001 letter from the veteran's VA social worker 
indicates that the veteran had been regularly attending a 
Korean War support group since October 2000.  It was noted 
that the veteran suffered from PTSD for many years, but did 
not realize until recently that there was such a problem.  
The veteran had reported insomnia, high levels of anxiety, 
nightmares about combat, avoidance trauma, and irritability.  
It was noted that the veteran had problems with being 
hyperalert and tended to isolate himself, and had difficulty 
with survivor guilt.  It was noted that the veteran was 
taking medications for his condition.  The diagnosis was 
chronic PTSD and depression, with a GAF of 40.

In March 2001 and January 2002, the veteran submitted PTSD 
questionnaires.  The veteran stated that he had multiple 
stressor incidents while in the service in Korea.  He 
indicated that he still had nightmares about his experiences 
in Korea, and was suffering from the same depression he had 
when he came out of Korea.  

The June 2002 VA examination indicates that the veteran's 
claims file was reviewed prior to examination.  On 
examination, the veteran was clean and adequately dressed.  
He was alert and oriented times three.  His mood was anxious.  
His affect was constricted.  His attention and concentration 
was good.  His memory was fair.  His speech was clear and 
coherent.  He was not hallucinating, and was not suicidal or 
homicidal.  His insight and judgment were fair.  He exhibited 
good impulse control.  

The examiner stated that the veteran's claimed stressor 
events could be considered valid in terms of participation in 
the war, but were not specific and were very vague.  The 
diagnosis was anxiety disorder, not otherwise specified, with 
depressive and dementia features.  A GAF of 70 was assigned.  
The examiner stated that based on the veteran's history, 
record, and documents, and despite his alleged combat 
service, there was no evidence of any complaint, symptoms, or 
treatment history previous to his treatment in 2000.  It was 
noted that the veteran's emotional condition was related to 
his age, memory changes, unemployment, and dedication to 
remember his Korean War experiences.  It was noted that the 
veteran did not fulfill the diagnostic criteria for PTSD.  

The August 2002 VA examination indicates that the veteran's 
claims file was reviewed prior to examination.  The veteran's 
subjective complaints were noted to be irritability, 
insomnia, anxiety, increased tension, restlessness, and 
excessive worry.  He reported nightmares about his combat 
experiences in Korea.  He reported the nightmares to be 
frequent, distressing, and disturbing.  He reported 
intrusive, frequent, and distressing thoughts about the death 
of his fox hole partner who was killed in front of him.  The 
veteran reported avoidant behavior.  The veteran became 
anxious, tense, and depressed when reporting his traumatic 
experiences in Korea.  

On examination, the veteran was appropriately dressed with 
adequate hygiene.  He was cooperative, spontaneous, and 
established eye contact with the examiner.  He was alert and 
fully aware of the interview situation, and was in contact 
with reality.  There was no evidence of psychomotor 
retardation or agitation.  There were no tics, tremors, or 
abnormal involuntary movement.  His thought processes were 
coherent and logical.  There was no looseness of association 
and no evidence of disorganized speech.  There was no 
evidence of delusion or hallucination.  The veteran had no 
phobias, obsessions, or suicidal ideas.  In the context of 
thought, the veteran reported intrusive, distressing, and 
recurrent memories about his combat experiences in Korea.  
His mood was anxious.  His affect was broad and appropriate.  
He was oriented in person, place, and time.  His memory for 
recent, remote, and immediate events was intact.  His 
abstraction capacity was normal.  His judgment and insight 
were good. 

The examiner stated that after reviewing the veteran's claims 
file and performing a mental status examination, it was his 
conclusion that the veteran's mental disorder met the DSM-IV 
criteria to establish a diagnosis of PTSD.  It was noted that 
the veteran had been exposed to severe traumatic events in 
war combat that involved threatened death or serious injury 
that made him feel extremely fearful, helpless, and 
terrified.  It was noted that the veteran continued to 
experience the distressing traumatic events, intrusive 
thoughts, and nightmares related to combat experiences.  The 
veteran avoided things related to the traumatic event and 
avoided talking about those experiences.  He was irritable 
with insomnia and was sometimes jumpy and hypervigilant.  He 
was feeling painful guilt feelings about the things he had to 
do to survive.  The disturbance caused impairment in his 
social and occupational function.

The diagnosis was PTSD, chronic.  A GAF of 60 was assigned.  
It was noted that the veteran had moderate symptoms and 
moderate impairment in social and occupational functioning, 
which met the DSM-IV definition of a GAF of 60.  It was noted 
that the veteran's impairment in social and occupational 
functioning and his difficulty in recreation and leisure 
activities were produced by the following PTSD symptoms:  
poor night sleep and nightmares; persistent irritable and 
anxious mood; distressing thoughts about traumatic combat 
experiences; avoidant behavior interfering with his social 
relations and leisure activities.  It was noted that the 
veteran's condition was chronic, and accompanied by a 
persistent anxious mood with a poor prognosis.  

Upon a review of the evidence, the Board finds that that the 
veteran's PTSD is more consistent with the criteria of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The evidence has shown that, prior to February 9, 2004, the 
veteran's PTSD was characterized by depressed mood, passive 
suicidal ideation, survivor's guilt, restricted affect, 
insomnia, hypervigilance, tearfulness, hopelessness, and 
decreased energy.  The veteran was also found to have high 
levels of anxiety, nightmares about combat, avoidance trauma, 
irritability, and a tendency to isolate himself.  GAF scores 
of 40 to 50 were assigned.  At the August 2002 VA 
examination, the veteran was found to have moderate symptoms 
and moderate impairment in social and occupational 
functioning, and a GAF of 60.  

The Board notes that at the June 2002 VA examination, a GAF 
of 70 was assigned, and the examiner stated that the veteran 
did not have PTSD.  

However, the Board must assess the credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

Although the VA examiner in June 2002 opined that the veteran 
did not have PTSD and his symptoms were only mild, the Board 
discounts the opinion by that physician.  In this case, the 
evidence shows that the veteran has been diagnosed with PTSD 
and has been treated for PTSD, prior to and after June 2002, 
by various VA professionals.  There is evidence in the record 
that the veteran's PTSD causes him serious symptoms, as noted 
above.  Accordingly, the Board has given the June 2002 VA 
examination report less probative weight.

Furthermore, the Board notes prior to February 9, 2004, the 
veteran was assigned GAF scores ranging from 40 to 50.  
However, the Board has found that, although those GAF scores 
have been considered, they are not dispositive.  A disability 
evaluation shall be assigned based on all the evidence of 
record that bears on occupation and social impairment, rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination, or solely on the 
basis of social impairment.  See 38 C.F.R. §§ 4.126 (2005). 

The Board finds that taking into account all relevant 
evidence, the veteran's PTSD more nearly approximates the 
criteria for a 30 percent rating under Diagnostic Code 9411, 
for the period prior to February 9, 2004.

As such, the Board finds that an initial rating of 30 percent 
is warranted for the service-connected PTSD prior to February 
9, 2004.  

However, the medical evidence prior to February 9, 2004, does 
not show that the veteran had circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more frequently than 
once a week; difficulty in understanding complex commands; or 
impaired judgment or abstract thinking.  Therefore, the Board 
finds that the medical evidence when viewed in its entirety 
does not support the assignment of a 50 percent rating or 
higher, for the period prior to February 9, 2004.

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time during the period prior to 
February 9, 2004, has the veteran's service-connected PTSD 
been more disabling than as currently rated.  

Accordingly, an evaluation of no more than 30 percent is 
assignable for the service-connected PTSD, prior to February 
9, 2004.  Fenderson v. West, 12 Vet. App. 119 (1999).  

IV.  Determination of proper initial rating in excess of 30 
percent for post-traumatic stress disorder (PTSD) effective 
as of February 9, 2004.

The March 2004 VA examination indicates that the veteran's 
claims file was not available for review, but the electronic 
medical record was reviewed.  The veteran reported that in 
the last year, he had been feeling sad, depressed, irritable, 
had insomnia, was unable to concentrate, had guilt feelings, 
anxiety, restlessness, tension, and had excessive worry.  He 
reported recurrent nightmares about his traumatic combat 
experiences in Korea.  The veteran also reported intrusive, 
recurrent, and distressing thoughts about his traumatic 
combat experiences in Korean.  The veteran reported avoidant 
behavior related to his combat experiences.  It was noted 
that the veteran's symptoms were interfering with his daily 
living activities.  The veteran reported poor social 
relations with his wife and other people, and poor leisure 
activities.  

On examination, the veteran was appropriately dressed with 
adequate hygiene.  He was cooperative, spontaneous, and 
established eye contact with the examiner.  He was alert, 
aware of the interview situation, and was in contact with 
reality.  There was no evidence of psychomotor retardation or 
agitation.  He had no tics, tremors, or abnormal involuntary 
movement.  His thought process was coherent and logical. 
There was no looseness of association and no evidence of 
disorganized speech, and no evidence of delusions or 
hallucinations.  In the context of thought, the veteran 
reported intrusive, recurrent, disturbing thoughts about his 
combat experiences in Korea.  He also reported guilt 
feelings.  His mood was anxious, depressed, and irritable.  
His affect was constricted and appropriate.  He was oriented 
in person, place, and time.  His memory for recent, remote, 
and immediate events was intact.  His abstraction capacity 
was normal.  His judgment and insight were fair.  It was 
noted that the veteran's symptoms were seriously interfering 
with his social and employment functioning.  There was no 
impairment of thought process or communication, and no 
inappropriate behavior.  The veteran was able to maintain 
basic activities of daily living.

The diagnosis was PTSD, chronic.  A GAF of 50 was assigned.  
The examiner noted that the veteran had serious symptoms and 
serious difficulty in social and occupational functioning, 
which met the DSM-IV definition of a GAF of 50.  It was noted 
that the veteran had poor night sleep and nightmares, 
persistent irritability and anxious mood, distressing 
thoughts about traumatic combat experiences, and avoidant 
behavior interfering with social relations and leisure 
activities.  It was noted that the veteran's condition was 
chronic, accompanied by persistent anxiety and depressed 
mood, with poor prognosis. 

VA treatment records from June 2003 to March 2004 show 
continued treatment for PTSD.

In an April 2004 rating decision, the RO increased the 
veteran's evaluation for his service-connected PTSD to 30 
percent disabling, effective February 9, 2004.

In a December 2004 statement, the veteran indicated that he 
had intrusive thoughts from his time in Korea.  He reported 
that he had attended PTSD therapy sessions for two years at 
the Bronx VAMC.  He stated that his symptoms warranted a 50 
percent rating.  He noted that he had difficulty 
understanding complex commands, memory problems, was 
indecisive, had no concentration, always thought about his 
combat experience, had no motivation, had mood disturbance, 
was panicky, and had little social contact.  

At the April 2005 hearing, the veteran testified in relevant 
part that he had chronic nightmares, he suffered from 
anxiety, panic attacks, and depression.  He stated that his 
biggest desire was to "continue living in my past."  

Upon a review of the evidence, the Board finds that, as of 
February 9, 2004, the veteran's PTSD was characterized by 
depressed mood, anxiety, irritability, and constricted 
affect.  At the March 2004 VA examination, the veteran 
reported having nightmares, flashbacks, intrusive thoughts 
about his combat experiences, and difficulty sleeping.  The 
veteran also reported disturbances of motivation and mood.  
The examiner stated that the veteran had serious symptoms and 
serious difficulty in social and occupational functioning, 
and a GAF of 50 was assigned.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

The overall findings, in the Board's opinion, are more 
consistent with the criteria of occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

The Board notes that although the medical evidence does not 
show that the veteran exhibits symptoms of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking; he has been 
diagnosed as having serious symptoms and serious difficulty 
in social and occupational functioning, with a GAF of 50, and 
has exhibited symptoms of flattened affect, and disturbances 
in motivation and mood.  

Therefore, the Board finds that the evidence submitted in 
support of the claim is in relative equipoise.  As such, the 
Board finds that an initial rating of 50 percent is warranted 
for the service-connected PTSD, under Diagnostic Code 9411, 
as of February 9, 2004.  Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

However, the Board finds that the medical evidence when 
viewed in its entirety does not support the assignment of a 
70 percent rating or higher.  
In reaching this conclusion, the Board points out that as of 
February 9, 2004, the medical evidence has not shown that the 
veteran had suicidal ideation; illogical, obscure, or 
irrelevant speech; near-continuous panic or depression; 
spatial disorientation or neglect of personal appearance and 
hygiene.  

In fact, the overall clinical findings do not show that the 
service-connected PTSD was productive of a disability picture 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and an inability to 
establish and maintain effective relationships.  

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  However, at no time during the period as of 
February 9, 2004, has the service-connected PTSD been more 
disabling than as currently rated.  

Accordingly, an evaluation of no more than 50 percent is 
assignable for the service-connected PTSD, as of February 9, 
2004.  Fenderson v. West, 12 Vet. App. 119 (1999).  

V. Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's PTSD alone has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's PTSD, per se, 
has been productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).

To the extent that the claimant may experience functional 
impairment due to the service-connected PTSD, the Board finds 
that such impairment is contemplated in the currently 
assigned ratings.  In essence, the Board finds that no 
evidence currently of record shows that there is an 
exceptional or unusual disability picture in this case, which 
renders impracticable the application of the regular 
schedular standards.

With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An initial disability evaluation of 30 percent, but not 
higher, is warranted for the service-connected PTSD, 
effective prior to February 9, 2004.

An initial disability evaluation of 50 percent, but not 
higher, is warranted for the service-connected PTSD, 
effective as of February 9, 2004.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


